DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The Information Disclosure Statement, filed 27 January 2021, and 21 December 2021 have been fully considered by the examiner. Signed copies are attached.
Claims 1-11 are pending. 
Claims 1-11 are rejected, grounds follow.

Priority
Application’s status as a continuation of PCT application PCT/JP2019/041094 is acknowledged.







Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it is directed to a product without a physical or tangible form without any structural limitations (i.e. “data per se”) see MPEP 2106.03.I.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process without significantly more. The claim(s) recite “executing, together with a plurality of second servers, a first consensus algorithm for an agreement on an authenticity of the first transaction data” and “recording a block containing the first transaction data in a distributed ledger of the first server, when the authenticity of the first transaction data is verified by the first consensus algorithm” (claim 1) which is a mental process involving an observation, evaluation, judgment, and/or opinion: managing the usage of devices based on authenticated and remembered malfunctioning and availability status. Notwithstanding the implementation of the abstract idea by a computer, the courts do not distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015).(see MPEP 2106.04(a)(2)(III).) 

 This judicial exception is not integrated into a practical application because while claim 1 recites the additional elements of “a plurality of servers in a system including one or more Internet of Things (IoT devices)”, “the plurality of servers communicative with the one or more IoT devices via a network”, “obtaining, from one IoT device of the one or more IoT devices, first transaction data including malfunction information indicating that the one IoT device is malfunctioning, and time information indicating a time when the one IoT device has obtained the malfunction information”, “transferring the first transaction data obtained, to a plurality of second servers that are the plurality of servers other than the first server”, “a first consensus algorithm”, and “a distributed ledger”, the elements are not evidence of integration into a practical application because the additional elements are insignificant extra-solution activity such as necessary data gathering (see MPEP 2106.05(g)) to carry out the abstract idea, and mere instructions to implement the abstract idea using general purpose computers (see page 38, lines 19-25 which recite that the various above noted devices and functions may be implemented as software operating on a general purpose computer device.) and fail to recite sufficient details of how a solution to a problem is to be accomplished. (see MPEP 2106.05(b)(I)). 

When viewed as a whole, the claim appears to recite general purpose computer(s) performing an observation, evaluation, judgment and/or opinion, practically performable in the human mind, recited at a high level of generality, such as to amount to no more than general instructions to apply the abstract idea by application of a general-purpose computer (i.e., not a particular machine) which is not evidence of integration into a practical application.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respects to integration of the abstract idea into a practical application, the additional elements are insignificant extra-solution activity such as mere data gathering and mere instructions to apply the exception using generic computer components; and recites activity that has been generally recognized by the courts to be insignificant, well-understood, routine and conventional functions of general purpose computers; see MPEP 2106.05(d)II (“receiving or transmitting data over a network”, “performing repetitive calculations”, “storing and retrieving information in memory”) and the recitation of outputting the recommendation on a display is mere extrasolution activity which is so broadly claimed as to fail to recite sufficient details of how a solution to a problem is accomplished; amounting to no more than an instruction to ‘apply’ the abstract idea. (see MPEP 2106.05(f)).


Regarding Independent Claims 9 and 10, these claims recite substantively the same abstract idea identified in the treatment of claim 1 above; and recites substantively similar additional elements (a processor, memory, and storage which performs the abstract idea) and are ineligible for the same reasons as those indicated in the analysis of claim 1 above.

Regarding Dependent Claim 2, this claim recites the additional elements of “a terminal communicative with the plurality of servers via the network and used by a user”, which is so broadly claimed as to amount to no more than mere instructions to apply a general purpose computing algorithm using a general purpose computer, and does not evidence integration into a practical application (see MPEP 2106.04(b)(II)). The additional element is not sufficient to rise to a level of significantly more because a terminal communication with the plurality of servers via the network and used by a user may be merely a smartphone or personal computer (see instant application Page 24, lines 17-18), which are well-understood, routine, and/or conventional devices. 

The additional elements of “reading out status information indicating whether the one IoT device is available, when a user request by the user inquiring whether the one IoT device is available is received from the terminal” and “sending, to the terminal, a first signal indicating that the one IoT device is permitted for use under a predetermined condition, when the one IoT device is determined to be available based on the status information read out” are additional elements which amount to no more than mere instructions to apply the exception using generic computer components; and recites activity that has been generally recognized by the courts to be insignificant, well-understood, routine and conventional functions of general purpose computers; see MPEP 2106.05(d)II (“receiving or transmitting data over a network”, “performing repetitive calculations”, “storing and retrieving information in memory”)


Regarding Claim 3, the claim recites the additional element of “sending, to the terminal, a signal indicating that the one IoT device is not permitted for use, when the one IoT device is determined to be unavailable based on the status information read out.” Are mere instructions to apply the exception using generic computer components; and recites activity that has been generally recognized by the courts to be insignificant, well-understood, routine and conventional functions of general purpose computers; see MPEP 2106.05(d)II (“receiving or transmitting data over a network”, “performing repetitive calculations”, “storing and retrieving information in memory”)

Regarding Claim 4, the claim recites “second transaction data indicating a purchase of a right to use the one IoT device” and “recording a block containing the second transaction data in the distributed ledger of the first server” which are additional features of the abstract idea of managing the usage of devices based on malfunctioning and availability status. The other features (i.e. the servers, transferring of data, distributed ledger) of Claim 4 are addressed above.

Regarding Claim 5, the claim recites “the status information includes an open/closed status of the one IoT device” and “obtaining from the terminal, third transaction data indicating a request to unlock the one IoT device based on the right to use” and “recording a block containing the third transaction data in the distributed ledger of the first server to change the open/closed status of the one IoT device included in the status information, when the authenticity of the third transaction data is verified by the third consensus algorithm” which are additional features of the abstract idea of managing the usage of devices based on malfunctioning and availability status. The other features (i.e. the servers, transferring of data, distributed ledger) of Claim 5 are addressed above.

Regarding Claim 6, the claim recites the additional elements of “reading out the first transaction data recorded in the distributed ledger;” “generating the status information based on the first transaction data read out, and writing the status information on a memory of the first server” and “reading out the status information on the memory, when the user request is received from the terminal” which are mere instructions to apply the exception using generic computer components; and recites activity that has been generally recognized by the courts to be insignificant, well-understood, routine and conventional functions of general purpose computers; see MPEP 2106.05(d)II (“receiving or transmitting data over a network”, “performing repetitive calculations”, “storing and retrieving information in memory”).

Regarding Claim 7, the additional element of “the time information is a timestamp at a time of obtaining the malfunction information or a sequence number”, which is insignificant extra-solution activity such as necessary data gathering (see MPEP 2106.05(g)) to carry out the abstract idea.

Regarding Claim 8, the additional element of “executing a smart contract stored in the distributed ledger to obtain the first transaction data, when the malfunction information is obtained” which is mere instructions to apply the exception using generic computer components; and recites activity that has been generally recognized by the courts to be insignificant, well-understood, routine and conventional functions of general purpose computers; see MPEP 2106.05(d)II (“receiving or transmitting data over a network”, “performing repetitive calculations”, “storing and retrieving information in memory”).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al., US Pg-Pub 2020/0005388 (hereafter LIM) in view of Kobayashi, Japanese Patent Application Publication JP 2018-067310 (hereafter KOBAYASHI, citations to Machine translation courtesy of EPO Espacenet).

Regarding Claim 1, LIM teaches:
A control method (see e.g. figs. 4, 2B) executed by a first server (e.g. ordering node 284, fig. 2B) of a plurality of servers in a system (see e.g. fig. 3, “nodes 312” which may be servers, see e.g. [0024] and [0081]) including one or more Internet of Things (IoT) devices ([0042] “rental assets”; which may be smart lockers, see [0043]) and the plurality of servers communicative with the one or more IoT devices via a network, (see e.g. fig. 1A, [0041] “The blockchain network 112”) the control method comprising: 
obtaining, … first transaction data, ([0042] “Consumers 116 generate orders 120 for rental assets to one or more rental asset requester nodes 104A, which in turn generate the required blockchain transactions 108 to request and have access to rental assets.”) 
and time information indicating a time when the … device has obtained the [] information; ([0003] “each block contains a timestamp”; [0063] “the ordering node 284 may simply receive transactions from all channels in the network, order them chronologically” and see also [0025] and rejection of claim 7, infra.; broadest reasonable interpretation of ‘time’ information includes ‘sequence’ information.)
transferring the first transaction data obtained, to a plurality of second servers that are the plurality of servers other than the first server; ([0059] “The ordering service node 284 then delivers ordered transactions as blocks to all peers 281-283 on a channel. Before committal to the blockchain, each peer 281-283 may validate the transaction.”)
executing, together with the plurality of second servers, a first consensus algorithm (i.e. PBFT, see [0051]) for an agreement on an authenticity of the first transaction data; ([0051] “In order to achieve consensus between the different blockchain nodes 104 in the blockchain network 112, the PBFT (Practical Byzantine Fault Tolerant) algorithm or its variants could be employed.”)
and recording a block containing the first transaction data in a distributed ledger of the first server, when the authenticity of the first transaction data is verified by the first consensus algorithm. ([0064] “Furthermore, in step 295 each peer node 281-283 appends the block to the channel's chain, and for each valid transaction the write sets are committed to current state database.”)

LIM differs from the claimed invention in that
LIM does not clearly teach: the transaction data transmitted by a first IoT device including malfunction information indicating that the one IoT device is malfunctioning (although LIM mentions tracking status of the asset including maintenance, see [0050] it is not clear whether this information includes a malfunction status or if it is generated by the IoT device.)

However, KOBAYASHI teaches an automated storage locker system (see fig. 1, and [0053] “a management system ... of managing a storage box”) where the smart locker validates the functioning status of a locking mechanism to determine if malfunction ([0104] “a malfunction has occurred”) has occurred, and transmits a message from the locker device to updates the status of the lockers’ availability at the management system accordingly. ([0105] “Furthermore, when the locking mechanism 114 of the storage box 30 is not in the locked state (YES in S3-4), the information is transmitted to the management center 50…since it is considered that an abnormality is occurring, the use of the box is canceled, the management center senses it at the management center in the same manner as described above, sets unusable, And so on. ) 

KOBAYASHI is analogous art because it is from the same field of endeavor as the claimed invention and the other references of automated reservation systems and contains overlapping structural and functional similarities; Each reference includes a reservation system for automatic reservation of smart storage lockers; each reference tracks the status of the smart storage lockers to determine availability for rental/reservation. 
One of ordinary skill in the art before the effective filing date of the application could have modified the teachings of LIM to incorporate the lock malfunction status as one of the statuses recorded on the blockchain transaction record.

One of ordinary skill in the art before the effective filing date of the application could have been motivated to make the modification in order to avoid reservation of lockers which are malfunctioning, as suggested by KOBAYASHI ([0104] “this makes it possible to avoid the reservation of the storage box 30 with the possibility of abnormality”) and because LIM teaches that the status including maintenance of the lockers should be recorded on the blockchain transaction record (see fig. 1B and [0050] “The rental asset being tracked includes the state or status 156 of the physical asset—booked, in use, under maintenance etc.”)

Regarding Claim 2, the combination of LIM and KOBAYASHI teaches all of the limitations of parent claim 1,
LIM further teaches:
wherein the system further includes a terminal (see e.g. fig. 4, Requester Node 410 and [0042] “requester node 104A”) communicative with the plurality of servers via the network (see fig. 1A, “network 100 and blockchain network 112”) and used by a user, ([0042] “the user is a consumer 116 outside the blockchain network 112 but part of network 100. Consumers 116 generate orders 120 for rental assets to one or more rental asset requester nodes 104A”) the control method further comprising: 
reading out status information indicating whether the one IoT device is available, when a user request by the user inquiring whether the one IoT device is available is received from the terminal; ([0068] “The requester node 410 provides a rental asset request 421 to the provider node 411, and generates an asset request blockchain transaction 426 to the blockchain network 412. The provider node 411, in response, reserves the rental asset 425. Nodes of the blockchain network 412 validate the asset request transaction 426, and update the smart ledger 430A with the transaction information. This creates an immutable record of the transaction 426.” see also [0052] “Asset status 156 provides an indication of the rental asset is currently available or in-use.”)
and sending, to the terminal, a first signal indicating that the one IoT device is permitted for use under a predetermined condition, when the one IoT device is determined to be available based on the status information read out. ([0069] “the provider node 411 provides a notification to the requester node 410 that the rental asset is available 431. In embodiments where the actual requester is external to the blockchain network 412, the requester node 410 may provide a notification to a consumer 116 that the rental asset is available.”)

Regarding Claim 3, the combination of LIM and KOBAYASHI teaches all of the limitations of parent claim 2,
KOBAYASHI further teaches:
further comprising: sending, to the terminal, a signal indicating that the one IoT device is not permitted for use, when the one IoT device is determined to be unavailable based on the status information read out. (KOBAYASHI [0104] “In that case, it is preferable not to make a free display (usable display) at the stage of displaying the availability of the storage box 30 in step S3-5. This makes it possible to avoid the reservation of the storage box 30 with the possibility of abnormality, so that the user can only reserve the normal storage box 30, and can reserve the use with confidence.”)

Regarding Claim 4, the combination of LIM and KOBAYASHI teaches all of the limitations of parent claim 2,
LIM further teaches:
further comprising: transferring, to the plurality of second servers, second transaction data indicating a purchase of a right to use the one IoT device, when the second transaction data is obtained from the terminal; (see fig. 4, “Rental asset in use transaction 437”, obtained from requester node 410 (the terminal, see rejection of claim 2) [0070] “[0070] After receiving the notification the rental asset is available 431, the requester node 410 or the consumer 116 (whichever is the origin of the request) obtains and utilizes the rental asset 435. The requesting node 410 or consumer 116 then takes physical possession of the rental asset 436. In order to communicate this, a rental asset in-use blockchain transaction 437 is created by the requesting node 410.”)
executing, together with the plurality of second servers, a second consensus algorithm for an agreement on an authenticity of the second transaction data; (see fig. 4, “update smart ledger 430C” [0070] “Nodes of the blockchain network 412 validate the rental asset in-use transaction 437”; [0051] “[0051] In order to achieve consensus between the different blockchain nodes 104 in the blockchain network 112, the PBFT (Practical Byzantine Fault Tolerant) algorithm or its variants could be employed.”)
and recording a block containing the second transaction data in the distributed ledger of the first server, when the authenticity of the second transaction data is verified by the second consensus algorithm. ([0070] “Nodes of the blockchain network 412 validate the rental asset in-use transaction 437, and update the smart ledger 430C with the transaction.”)


Regarding Claim 6, the combination of LIM and KOBAYASHI teaches all of the limitations of parent claim 2,
LIM further teaches:
further comprising: reading out the first transaction data recorded in the distributed ledger; ([0057] “Furthermore, the smart contract code can read the values stored in a blockchain and use them in application operations.”)
generating the status information based on the first transaction data read out, and writing the status information on a memory of the first server; ([0057] “The temporary data that is used/generated by the smart contract is held in memory by the supplied execution environment, and then deleted once the data needed for the blockchain is identified.”)
and reading out the status information on the memory, when the user request is received from the terminal. ([0059] “The endorsing peer 281 may verify the client signature and execute a chaincode function to initiate the transaction. The output may include the chaincode results, a set of key/value versions that were read in the chaincode (read set), and the set of keys/values that were written in chaincode (write set). The proposal response 292 is sent back to the client 260 along with an endorsement signature, if approved.”)

Regarding Claim 7, the combination of LIM and KOBAYASHI teaches all of the limitations of parent claim 1,
LIM further teaches:
wherein the time information is a timestamp at a time of obtaining the malfunction information or a sequence number. ([0025] “A ledger is a sequenced, tamper-resistant record of all state transitions of a blockchain.” [0026] “A chain is a transaction log that is structured as hash-linked blocks, and each block contains a sequence of N transactions … In this way, all transactions on the ledger may be sequenced”)

Regarding Claim 8, the combination of LIM and KOBAYASHI teaches all of the limitations of parent claim 1,
LIM further teaches:

further comprising: executing a smart contract stored in the distributed ledger to obtain the first transaction data, when the malfunction information is obtained. ([0055] “For example, the code 220 can store and transfer data, and may be executed by nodes 204-210 in the form of a smart contract and associated chaincode with conditions or other code elements subject to its execution. As a non-limiting example, smart contracts may be created to execute reminders, updates, and/or other notifications subject to the changes, updates, etc. The smart contracts can themselves be used to identify rules associated with authorization and access requirements and usage of the ledger.”)

Regarding Claim 9, LIM teaches:
A control system, (see figs. 1-4) comprising: 
one or more IoT devices; ([0042] “rental assets”; which may be smart lockers, see [0043])
and a plurality of servers (see e.g. fig. 3, “nodes 312” which may be servers, see e.g. [0024])communicative with the one or more IoT devices via a network, (see e.g. fig. 1A, [0041] “The blockchain network 112”)
wherein a first server of the plurality of servers: obtains, from one IoT device of the one or more IoT devices, first transaction data  ([0042] “Consumers 116 generate orders 120 for rental assets to one or more rental asset requester nodes 104A, which in turn generate the required blockchain transactions 108 to request and have access to rental assets.”)  and time information indicating a time when the one IoT device has obtained the [] information; ([0003] “each block contains a timestamp”; [0063] “the ordering node 284 may simply receive transactions from all channels in the network, order them chronologically” and see also [0025] and rejection of claim 7, supra.)
transfers the first transaction data obtained, to a plurality of second servers that are the plurality of servers other than the first server; ([0059] “The ordering service node 284 then delivers ordered transactions as blocks to all peers 281-283 on a channel. Before committal to the blockchain, each peer 281-283 may validate the transaction.”)
executes, together with the plurality of second servers, a first consensus algorithm (i.e. PBFT, see [0051]) for an agreement on an authenticity of the first transaction data; ([0051] “In order to achieve consensus between the different blockchain nodes 104 in the blockchain network 112, the PBFT (Practical Byzantine Fault Tolerant) algorithm or its variants could be employed.”)
and records a block containing the first transaction data in a distributed ledger of the first server, when the authenticity of the first transaction data is verified by the first consensus algorithm. ([0064] “Furthermore, in step 295 each peer node 281-283 appends the block to the channel's chain, and for each valid transaction the write sets are committed to current state database.”)

LIM differs from the claimed invention in that
LIM does not clearly teach: the transaction data transmitted by a first IoT device including malfunction information indicating that the one IoT device is malfunctioning (although LIM mentions tracking status of the asset including maintenance, see [0050] it is not clear whether this information includes a malfunction status or if it is generated by the IoT device.)

However, KOBAYASHI teaches an automated storage locker system (see fig. 1, and [0053] “a management system ... of managing a storage box”) where the smart locker validates the functioning status of a locking mechanism to determine if malfunction ([0104] “a malfunction has occurred”) has occurred, and transmits a message from the locker device to updates the status of the lockers’ availability at the management system accordingly. ([0105] “Furthermore, when the locking mechanism 114 of the storage box 30 is not in the locked state (YES in S3-4), the information is transmitted to the management center 50…since it is considered that an abnormality is occurring, the use of the box is canceled, the management center senses it at the management center in the same manner as described above, sets unusable, And so on. ) 

KOBAYASHI is analogous art because it is from the same field of endeavor as the claimed invention and the other references of automated reservation systems and contains overlapping structural and functional similarities; Each reference includes a reservation system for automatic reservation of smart storage lockers; each reference tracks the status of the smart storage lockers to determine availability for rental/reservation. 
One of ordinary skill in the art before the effective filing date of the application could have modified the teachings of LIM to incorporate the lock malfunction status as one of the statuses recorded on the blockchain transaction record.

One of ordinary skill in the art before the effective filing date of the application could have been motivated to make the modification in order to avoid reservation of lockers which are malfunctioning, as suggested by KOBAYASHI ([0104] “this makes it possible to avoid the reservation of the storage box 30 with the possibility of abnormality”) and because LIM teaches that the status including maintenance of the lockers should be recorded on the blockchain transaction record (see fig. 1B and [0050] “The rental asset being tracked includes the state or status 156 of the physical asset—booked, in use, under maintenance etc.”)


Regarding Claim 10, LIM teaches:
A first server (e.g. endorsing peer 281, fig. 2B) of a plurality of servers in a system (see e.g. fig. 3, “nodes 312” which may be servers, see e.g. [0024] and [0081]) including one or more IoT devices ([0042] “rental assets”; which may be smart lockers, see [0043]) and the plurality of servers communicative with the one or more IoT devices via a network, (see e.g. fig. 1A, [0041] “The blockchain network 112”)
the first server comprising: a processor; ([0081] “The physical infrastructure 610 may include one or more computers, servers, processors, memories, and/or wireless communication devices.” see also [0087] and fig. 7, 704)
a memory that stores a program causing the processor to execute processing; (see e.g. fig. 7, memory 706)
and a storage device (see e.g. fig. 7, 714, “storage system”) that stores a distributed ledger ([0025] “Each peer node maintains a copy of the ledger”) storing a smart contract, ([0047] “Each blockchain node 104 may have its own smart contract 130 that operates on the blockchain with its shared ledger 146.” [0031] “By modeling the pricing rules as Smart Contracts (a.k.a. chaincode)—codifies the rules associated with rentals”)
wherein the processor executes the smart contract stored in the distributed ledger ([0059] “The endorsing peer 281 may verify the client signature and execute a chaincode function to initiate the transaction.”) to obtain, … first transaction data ([0042] “Consumers 116 generate orders 120 for rental assets to one or more rental asset requester nodes 104A, which in turn generate the required blockchain transactions 108 to request and have access to rental assets.”) 
and time information indicating a time when the … device has obtained the [] information, ([0003] “each block contains a timestamp”; [0063] “the ordering node 284 may simply receive transactions from all channels in the network, order them chronologically” and see also [0025] and rejection of claim 7, supra.)
and by executing the program stored on the memory, the processor: transfers the first transaction data obtained, to a plurality of second servers that are the plurality of servers other than the first server; ([0059] “The proposal response 292 is sent back to the client 260 along with an endorsement signature, if approved. The client 260 assembles the endorsements into a transaction payload 293 and broadcasts it to an ordering service node 284. The ordering service node 284 then delivers ordered transactions as blocks to all peers 281-283 on a channel. Before committal to the blockchain, each peer 281-283 may validate the transaction.”)
executes, together with the plurality of second servers, a first consensus algorithm (i.e. PBFT, see [0051])  for an agreement on an authenticity of the first transaction data; ([0051] “In order to achieve consensus between the different blockchain nodes 104 in the blockchain network 112, the PBFT (Practical Byzantine Fault Tolerant) algorithm or its variants could be employed.”)
and records a block containing the first transaction data in the distributed ledger of the first server, when the authenticity of the first transaction data is verified by the first consensus algorithm. ([0064] “Furthermore, in step 295 each peer node 281-283 appends the block to the channel's chain, and for each valid transaction the write sets are committed to current state database.”)

LIM differs from the claimed invention in that
LIM does not clearly teach: the transaction data transmitted by a first IoT device including malfunction information indicating that the one IoT device is malfunctioning (although LIM mentions tracking status of the asset including maintenance, see [0050] it is not clear whether this information includes a malfunction status or if it is generated by the IoT device.)

However, KOBAYASHI teaches an automated storage locker system (see fig. 1, and [0053] “a management system ... of managing a storage box”) where the smart locker validates the functioning status of a locking mechanism to determine if malfunction ([0104] “a malfunction has occurred”) has occurred, and transmits a message from the locker device to updates the status of the lockers’ availability at the management system accordingly. ([0105] “Furthermore, when the locking mechanism 114 of the storage box 30 is not in the locked state (YES in S3-4), the information is transmitted to the management center 50…since it is considered that an abnormality is occurring, the use of the box is canceled, the management center senses it at the management center in the same manner as described above, sets unusable, And so on. ) 

KOBAYASHI is analogous art because it is from the same field of endeavor as the claimed invention and the other references of automated reservation systems and contains overlapping structural and functional similarities; Each reference includes a reservation system for automatic reservation of smart storage lockers; each reference tracks the status of the smart storage lockers to determine availability for rental/reservation. 
One of ordinary skill in the art before the effective filing date of the application could have modified the teachings of LIM to incorporate the lock malfunction status as one of the statuses recorded on the blockchain transaction record.

One of ordinary skill in the art before the effective filing date of the application could have been motivated to make the modification in order to avoid reservation of lockers which are malfunctioning, as suggested by KOBAYASHI ([0104] “this makes it possible to avoid the reservation of the storage box 30 with the possibility of abnormality”) and because LIM teaches that the status including maintenance of the lockers should be recorded on the blockchain transaction record (see fig. 1B and [0050] “The rental asset being tracked includes the state or status 156 of the physical asset—booked, in use, under maintenance etc.”)

Regarding Claim 11, LIM teaches:
A data structure (see fig. 1B, “Blockchain transaction 108”) used for a block to be recorded in a distributed ledger, (1B, “Shared Ledger 146”) 
in a system including one or more IoT devices ([0042] “rental assets”; which may be smart lockers, see [0043]) and a plurality of servers (see e.g. fig. 3, “nodes 312” which may be servers, see e.g. [0024] and [0081]) communicative with the one or more IoT devices via a network, (see e.g. fig. 1A, [0041] “The blockchain network 112”)
the data structure comprising: first transaction data including [maintenance] information indicating that one IoT device of the one or more IoT devices is [under a maintenance status], ([0050] “The rental asset being tracked includes the state or status 156 of the physical asset—booked, in use, under maintenance etc. Rental asset ownership among blockchain nodes 104 to the consumer 116 may also be tracked as asset status 156 and asset location 164.”)
and time information indicating a time when the one IoT device has obtained the [maintenance] information, ([0003] “Each block contains a timestamp”; [0025] “A ledger is a sequenced, tamper-resistant record of all state transitions of a blockchain.”)
wherein the first transaction data is obtained by a first server of the plurality of servers through execution of a smart contract  ([0031] “By modeling the pricing rules as Smart Contracts (a.k.a. chaincode)—codifies the rules associated with rentals”) stored in the distributed ledger, ([0047] “Each blockchain node 104 may have its own smart contract 130 that operates on the blockchain with its shared ledger 146.”)
and the first transaction data obtained is contained in the block so as to be recorded in the distributed ledger. (Transaction data including, e.g. Asset status 156, depicted as part of transaction 108 recorded in shared ledger 146.)

LIM differs from the claimed invention in that
LIM does not clearly teach: the transaction data including malfunction information indicating that the one IoT device is malfunctioning

However, KOBAYASHI teaches an automated storage locker system (see fig. 1, and [0053] “a management system ... of managing a storage box”) where the smart locker validates the functioning status of a locking mechanism to determine if malfunction ([0104] “a malfunction has occurred”) has occurred, and transmits a message from the locker device to updates the status of the lockers’ availability at the management system accordingly. ([0105] “Furthermore, when the locking mechanism 114 of the storage box 30 is not in the locked state (YES in S3-4), the information is transmitted to the management center 50…since it is considered that an abnormality is occurring, the use of the box is canceled, the management center senses it at the management center in the same manner as described above, sets unusable, And so on. ) 

KOBAYASHI is analogous art because it is from the same field of endeavor as the claimed invention and the other references of automated reservation systems and contains overlapping structural and functional similarities; Each reference includes a reservation system for automatic reservation of smart storage lockers; each reference tracks the status of the smart storage lockers to determine availability for rental/reservation. 
One of ordinary skill in the art before the effective filing date of the application could have modified the teachings of LIM to incorporate the lock malfunction status as one of the statuses recorded on the blockchain transaction record.

One of ordinary skill in the art before the effective filing date of the application could have been motivated to make the modification in order to avoid reservation of lockers which are malfunctioning, as suggested by KOBAYASHI ([0104] “this makes it possible to avoid the reservation of the storage box 30 with the possibility of abnormality”) and because LIM teaches that the status including maintenance of the lockers should be recorded on the blockchain transaction record (see fig. 1B and [0050] “The rental asset being tracked includes the state or status 156 of the physical asset—booked, in use, under maintenance etc.”)

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIM in view of KOBAYASHI, further in view of “GMO Internet Group, Saisaon Information Systems Co., Ltd. and Parco Co., Ltd., have jointly conducted the second field trial utilizing blockchain and IoT” (citations to the partial English translation in the Information File Wrapper, submitted in 27 January 2021 Information Disclosure Statement).

Regarding Claim 5, the combination of LIM and KOBAYASHI teaches all of the limitations of parent claim 4,
LIM further teaches:
transferring the [] transaction data obtained, to the plurality of second servers; (see e.g. fig. 2B, describing a generic transaction: particularly [0063] “in step 293 the client 260 assembles endorsements into a transaction and broadcasts the transaction proposal and response within a transaction message to the ordering node 284.” [0064] “The blocks of the transaction are delivered from the ordering node 284 to all peer nodes 281-283 on the channel.”)
executing, together with the plurality of second servers, a third consensus algorithm ([0051] In order to achieve consensus between the different blockchain nodes 104 in the blockchain network 112, the PBFT (Practical Byzantine Fault Tolerant) algorithm or its variants could be employed.) for an agreement on an authenticity of the third transaction data;  ([0064] “The transactions 294 within the block are validated to ensure any endorsement policy is fulfilled and to ensure that there have been no changes to ledger state for read set variables since the read set was generated by the transaction execution. Transactions in the block are tagged as being valid or invalid.”)
and recording a block containing the third transaction data in the distributed ledger of the first server to change the [] status of the one IoT device included in the status information, when the authenticity of the third transaction data is verified by the third consensus algorithm. ([0064] “Furthermore, in step 295 each peer node 281-283 appends the block to the channel's chain, and for each valid transaction the write sets are committed to current state database. An event is emitted, to notify the client application that the transaction (invocation) has been immutably appended to the chain, as well as to notify whether the transaction was validated or invalidated.”)
(nb. that is, LIM teaches recording transaction data related to the operation of the system in a distributed ledger by means of a consensus algorithm authentication process.)

The combination differs from the claimed invention in that:
neither reference clearly teaches: wherein the status information further includes an open/closed status of the one IoT device, 
neither reference clearly teaches: obtaining, from the terminal, third transaction data indicating a request to unlock the one IoT device based on the right to use; 

However, GMO teaches a smart locker reservation system (see fig. on top of page 2) which utilizes block-chain transactions (see fig. on top of page 2, e.g. 7. “unlock request” and 4. “lock” and 8. “unlock”) to manage the open and close status (i.e. lock/unlock) of the lockers based on a blockchain transaction request of the user (see Page 3 “When the user who is to receive the item requests on the blockchain to unlock the delivery box through a smartphone associated with the individual, the delivery box is unlocked and the receipt of the item is recorded.”) and teaches that this is helpful to ensure that a user may not access a locker which they are not authorized to access (see table at top of page 4, “user registration/user authentication”)

GMO is analogous art because it is from the same field of endeavor as the claimed invention and the other references of automated reservation systems and contains overlapping structural and functional similarities; Each reference includes a reservation system for automatic reservation of smart storage lockers; each reference tracks the status of the smart storage lockers to determine availability for rental/reservation. 

One of ordinary skill in the art before the effective filing date of the application could have modified the teaching of LIM to incorporate lock/unlock operations and status onto the blockchain transaction ledger, as suggested by GMO.

One of ordinary skill in the art before the effective filing date of the application could have been motivated to make this modification in order to ensure users are authorized to access the appropriate lockers, as suggested by GMO. (Page 4, table 1) “User registration/user authentication: prvent a product from being received by a person who impersonates a user, by associating information associated with an individual… with unique key information assigned to the individual’s smartphone to perform user registration and user authentication”)



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chowdhury et al., US Pg-Pub 2021/0298508 – particularly for figs. 8 through 12, depicted a flowchart of transactions for reservation and access/authorization control of one or more smart lockers utilizing a blockchain.
Patel, US Pg-Pub 2019/0172282 – a related application to the principle reference, see also particularly figs. 3 and 4, which provide an explanation of a smart contract and adjudication of an “open” request in a smart locker system utilizing a blockchain.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SANDERS whose telephone number is (571)272-5591. The examiner can normally be reached Generally Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.T.S./Examiner, Art Unit 2119  


/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119